In an action by a vendee named in a contract for the purchase and salé of real property to compel specific performance by the grantee of the surviving vendor, the appeal is from a judgment entered after trial directing appellant to deliver a deed to respondent. Respondent had been in possession of the property since 1925 and under the contract became entitled to a deed in 1953. In 1939 the surviving vendor deeded the property to appellant, his daughter. He died in 1947. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.